DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 04/28/2022. Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 were amended; no claim was cancelled or added in a reply filed 07/28/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 07/28/2022 in regards to the double patenting rejection have been fully considered but they are not persuasive. According to MPEP 804(I)(B)(1) “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.” As such, the double patenting rejection cannot be help in abeyance as its not “to form”. Examiner kindly requests  a proper response to the double patenting rejection. 
Applicant's arguments filed 07/28/2022 in regards to section 101 have been fully considered but they are not persuasive. 
As stated in Examiner’s interview summary, a 101 rejection would be overcome depending on the interpretation of the mobile device and its ability to “project data onto another surface”. However, a review of the specification does not clarify whether the mobile device is a smartphone, tablet or projector. However, a reasonable interpretation of paragraph 15 of the specification as filed which states “An event planner may be more likely to use a particular payment system, such as PayPal, to make payments pertaining to an event if the payment service is integrated with event-planning services. For example, consider that a wedding planner has access to an application executing on a mobile device that enables the wedding planner to walk around an event venue and use the application to specify where and when particular vendors, such as caterers, florists, bakers, and so on are to place items within the venue. For example, the event planner points the device at a particular location and uses the application to manipulate a projection of a schematic of an item that is to be placed at the particular location (e.g., a wedding cake, a flower arrangement, a speaker system) to simulate the actual placement of the item in the venue” can lead a person of ordinary skill in the art that the mobile device is a smartphone or tablet and that the projection is done as augmented reality. Therefore, the “causing projection of the projection data by the mobile device onto a surface that is separate from the mobile device” in this case is recited at a high level of generality to apply an abstract idea in a computer environment (i.e. augmented reality).
Applicant’s arguments with respect to 103 arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/8/15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying a schematic corresponding to the item; identifying a specification for how the item corresponding to the schematic is to be placed in the venue; communicating the schematic corresponding to the item and the specification for how the item corresponding to the schematic is to be placed in the venue.”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the generate instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a networked system having one or more computer processors configured to perform operations for generating projection data corresponding to an item that is to be placed in a venue and mobile device (claim 1); one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories and mobile device (claim 8) and a non-transitory machine-readable medium, processor and mobile device (claim 15). Each of the additional limitations is recited at high level of generality and is no more than mere instructions to apply the exception using a generic computer component. The claims further recite “causing projection of the projection data by the mobile device onto a surface that is separate from the mobile device”. The “causing” limitation is recited at a high level of generality and amounts to displaying data which is an insignificant extra solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because, alone or in combination, they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 64-78) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional functions when it is claimed in a generic manner (as it is here). Furthermore, Keating (US 20140028850) in paragraph 3 discloses that causing projection of the projection data by the mobile device onto a surface that is separate from the mobile device” is a function of a conventional augmented reality system. 
Accordingly a conclusion that the “causing” step is well-understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 2-3, 7, 9-10, 14, 16-17 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 4/11/18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application (user interface is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5/12/19 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 6/13/20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (communicating the schematic to the mobile device is based on a detection that the mobile device is at a particular location at a venue is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 7-11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Densham (US 2011/0219339).
As per claim 1/8/15, Densham discloses a method/a system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for generating projection data corresponding to an item that is to be placed in a venue, the operations comprising/a non-transitory machine-readable medium embodying a set of instructions that, when executed by a processor, causes the processor to perform operations for generating projection data corresponding to an item that is to be placed in a venue, the operations comprising:
identifying, using a networked system having one or more computer processors configured to perform operations for generating projection data corresponding to an item that is to be placed in a venue, a schematic corresponding to the item (paragraph 43-48, 55, 65, 88-95, a virtual placement of items is determined);
 identifying, using the networked system, a specification for how the item corresponding to the schematic is to be placed in the venue (paragraph 43-48, 55, 65, 86-96, virtual items placement is determined corresponding to the real-world placement); 
communicating, using the networked system, the schematic corresponding to the item and the specification for how the item corresponding to the schematic is to be placed in the venue to a mobile device (paragraph 43-48, 55, 65, 88-95, virtual item placement is determined corresponding to the real-world placement and how it will be placed in the real world); and 
causing projection of the projection data by the mobile device onto a surface to help a vendor visualize how an event planner wishes the vendor to set up the item within the venue (paragraph 43-48, 55, 65, 86-96, the virtual placement is projected on the real-world venue objects to determine the location of the placements).
As per claim 2/9/16, Densham discloses wherein the projection data provides an outline of an area in which the vendor is to set up the item in the venue (paragraph 43-48, 55, 65, 88-95, the virtual object is projected on the real world to determine their placement).
As per claim 3/10/17, Densham discloses wherein the specification includes an orientation and a location in which a vendor is to set up the item (paragraph 43-48, 55, 65, 88-95, the virtual object is projected on the real world to determine their placement based on the set designer intended orientation and location).
As per claim 4/11/18, Densham discloses wherein the specification is based on an interaction of an event planner with a user interface that allows the event planner to specify how the item is to be setup within the venue (paragraph 43-48).
As per claim 7/14, Densham discloses wherein the schematic includes dimensions of the item (paragraph 95).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6/12-13/19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham, as disclosed in the rejection of claim 1/8/15 in view of Phan (US 2015/0268817).
As per claim 5/12/19, Densham does not disclose but Phan discloses wherein the identifying of the specification is based on an activating of an element of a user interface to allow a user to mark an association between the location and the vendor (paragraph 67, 70-78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Phan in the teaching of Densham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham, as disclosed in the rejection of claim 1/8/15 in view of Fayle (US 2015/0248783).
As per claim 6/13/20, Densham does not disclose but Fayle discloses the communicating the schematic to the mobile device is based on a detection that the mobile device is at a particular location at the venue (paragraph 54-58, 79-81, augmented reality content is not accessed to the user unless they are at certain geo coordinates). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Fayle in the teaching of Densham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628